724 N.W.2d 275 (2006)
Torger G. OMDAHL, Plaintiff-Appellee,
v.
WEST IRON COUNTY BOARD OF EDUCATION, Robert Han, M.D., James Quayle, Donald Autio, James Burkland, Eric Malmquist, Beth Vezzetti, and Christine Shamion, Defendants-Appellants.
Docket No. 131926, COA No. 262532.
Supreme Court of Michigan.
December 8, 2006.
On order of the Court, the application for leave to appeal the July 13, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the plaintiff attorney, proceeding in propria persona, is entitled to attorney fees under Section 11(4) of the Open Meetings Act, MCL 15.271(4). The parties may file supplemental briefs within 56 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
The Department of Attorney General, the Public Corporation Law Section of the State Bar of Michigan, the Michigan Municipal League, and the Michigan Association of School Boards are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.